October 30, 2014 DREYFUS INVESTMENT FUNDS Dreyfus/The Boston Company Small Cap Value Fund Supplement to Summary and Statutory Prospectuses dated January 31, The following information supersedes and replaces the information contained in “Portfolio Management” in the summary prospectus and “Fund Summary - Portfolio Management” in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Joseph M. Corrado, CFA, Stephanie K. Brandaleone, CFA, and Jonathan J. Piskorowski, CFA, are the fund's primary portfolio managers, positions they have held since February 2000, February 2000 and October 2014, respectively. Mr. Corrado is a senior managing director and lead portfolio manager for the U.S. Small Cap Value and U.S. Small Mid Cap Value strategies at The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus. Ms. Brandaleone is a director, portfolio manager and investment research analyst for the U.S. Small Cap Value and U.S. Small Mid Cap Value strategies at TBCAM. Mr. Piskorowski is a director and portfolio manager for the U.S. Small Cap Core strategy and investment research analyst for the U.S.
